Citation Nr: 0707377	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a disability rating in excess of 10 
percent for status post right knee injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1989, and from April 1990 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June September 2002 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied an increased evaluation 
for status post right knee injury with arthritis, evaluated 
as 10 percent disabling, and that denied service connection 
for low back disability.  Jurisdiction over the matter was 
transferred to the Los Angeles RO during the pendency of the 
appeal.

In October 2005, the veteran testified at videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

The Board remanded the matter in January 2006 for the purpose 
of obtaining additional evidence.  The matter was returned in 
January 2007 for final appellate consideration.  

This appeal initially included the issues of entitlement to 
service connection for migraine headaches, a sinus disorder, 
a visual disorder, and a right ankle disorder.  Service 
connection for migraine headaches, a sinus disorder, and a 
visual disorder was denied by the Board in a January 2006 
decision.  By a rating action dated in September 2006, the RO 
granted service connection for a right ankle disorder.  In 
view of the foregoing, the issues of entitlement to service 
connection for migraine headaches, a sinus disorder, a visual 
disorder, and a right ankle disorder are no longer the 
subjects of appellate consideration.


FINDINGS OF FACT

1.  Chronic low back disability did not manifest in service, 
degenerative joint disease was not exhibited within one year 
of service discharge, and the preponderance of the evidence 
is against the finding that the veteran's current lumbar 
spine disability is etiologically related to any incident, 
accident, or injury occurring during his active service.

2.  Considering pain and functional loss due to pain, the 
veteran's right knee disability has been manifested by x-ray 
evidence of arthritis and a current range of motion from 0 to 
85 degrees; however, there are no recent objective findings 
of subluxation or instability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service, and degenerative joint disease of the lumbar spine 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for status post right knee injury with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letters dated in December 2001, February 2006, and October 
2006.  The RO's notice letters informed the veteran that he 
could provide evidence to support his claims or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letters notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant 



with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.   This 
notice must also include the information pertinent to the 
relevant disability rating and an effective date for the 
award of benefits that would be assigned if service 
connection is awarded.  Id.   The VCAA notice mailed to the 
veteran in October 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from Kaiser Permanente and the Loma Linda VA Medical Center 
(VAMC).  No other VA or non-VA medical records have been 
identified.  The Board notes that there is a gap in the 
records received from the Loma Linda VAMC from January 2004 
to March 2005, and that the record reflects that the veteran 
underwent a right knee arthroscopy in February 2004.  
However, the Board also notes that the report of a June 2006 
VA examination discussed the findings of the February right 
knee arthroscopy.  Obtaining the actual operative report 
would therefore have very limited probative value.  To the 
extent that there may be additional VA records dated between 
January 2004 and March 2005 that are not of record, the Board 
observes that neither the veteran nor his representative have 
identified any such records as being probative to the issues 
on appeal.  Further, as it is the current medical evidence 
that gives rise to evaluating the veteran's right knee 
disability, the Board finds that there would be little value 
in obtaining any post-surgical records.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The veteran has been 
afforded multiple VA examinations to assess his condition.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 


Service Connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Service medical records show that the veteran was seen in 
August 1987 for complaints of a sharp pain along the right 
side of his back.  He indicated that he had felt his back 
"buckle" while attempting to squat a barbell.  He said the 
pain had been continuous since the injury.  He denied any 
radiating pain.  Range of motion of the lumbar spine was 
limited in all directions due to pain.  There was diffuse 
tenderness to the right side of the back ranging from the 
bottom of the right scapula to the waistline.  The diagnosis 
was severe muscle spasm.  The veteran was seen for a follow 
up approximately one week later.  At that time, he reported 
that he was feeling better, but that he was still 
experiencing discomfort.  There was no evidence of deformity 
or muscle spasm.  A follow up note dated four days later 
indicated that the veteran reported feeling "great."




In November 1988, the veteran was seen for complaints of a 
two day history of low back pain.  He said he injured his 
back while lifting.  He stated the pain was intermittent and 
only occurred when he bent over.  Spasm was noted on the 
right side of L3-L4.  No other abnormalities or deformities 
were noted.  Range of motion was full.  There was no 
numbness, tingling, or radiating pain into the lower 
extremities.  The diagnosis was low back strain.  

When he was examined for his first separation examination in 
November 1989, the veteran's spine was found to be normal.  
No findings were made with respect to low back pain or 
disability.  There are also no records pertaining to 
complaints, treatment, or diagnosis of low back pain during 
the veteran's second period of active service.  Indeed, when 
he examined for a Physical Evaluation Board (PEB) in November 
2001, there were no findings pertaining to the veteran's low 
back.  An April 1992 VA examination was similarly silent as 
to the presence of any chronic disability of the low back.  
He only complained of pain in relation to his right knee.  

The first post-service medical evidence relating to the low 
back is not until August 1993 when the veteran reported the 
acute onset of left-sided back pain.  No reference was made 
to the veteran's active service.  The next finding pertaining 
to the veteran's low back is documented in May 2000 treatment 
records from Kaiser Permanente.  At that time, the veteran 
complained of low back pain with occasional radiculopathy.  
The onset of the symptoms was noted have followed a recent 
motor vehicle accident.  He experienced reduced flexion and 
extension secondary to pain.  X-rays were negative.  The 
diagnosis was status post motor vehicle accident with lumbar 
strain.  

A disability of the lumbar spine (degenerative joint disease 
of the lumbar spine) was not diagnosed until 2003.  A July 
2003 X-ray revealed minimal degenerative changes of the 
lumbar spine.  Recognition is also give to a May 2003 VA 
progress note that indicated that the veteran provided a 
history of injuring his back in 1991, which was the same time 
that he injured his right knee.  There was decreased range of 
motion, tenderness, and right paraspinal muscle spasm.  The 
diagnosis was chronic low back pain.  In this regard, the 
Board notes that the Court has 



determined that history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A January 2004 clinical 
note that diagnosed the veteran as having chronic low back 
pain that was "likely secondary to leg-length discrepancy."  

In sum, there is no in service evidence of chronic low back 
disability in service.  There is only evidence of two 
isolated occurrences relating to the veteran's low back 
during his first period of active service.  There is also no 
evidence of the diagnosis of degenerative joint disease 
within one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
lumbar disability and his active service, to include any in-
service accident or injury.  The medical evidence of record 
preponderates against this aspect of the veteran's claims.

The Board's attention is drawn to the report of a June 2006 
VA examination report.  Following a physical examination and 
review of the claims file, the veteran was diagnosed as 
having degenerative changes of the lumbar spine posterior 
elements and evidence of early mild degenerative disc 
disease.  The examiner stated that the veteran's current low 
back disorder was "not likely related" to his in-service 
lumbar strain.  He said the disc space is maintained.  He 
noted that a May 2004 CT scan, which is of record, showed 
post-traumatic changes of the lumbar spine.  No evidence has 
been submitted to refute this opinion.  Indeed, tends to 
suggest that the veteran's current low back disability was 
the result of injuries suffered in a post-service motor 
vehicle accident.  The Board therefore finds that the 
preponderance of the evidence is against the finding that any 
current low back disability (degenerative disc disease of the 
lumbar spine) experienced by the veteran had its onset in 
service or is etiologically related to any incident or injury 
during his active service.

The Board acknowledges that the January 2004 clinical note 
raises the question of entitlement to service connection for 
low back disability as secondary to leg length discrepancy.  
However, such a claim, if one were presented, would fail as a 
matter of law because service connection has not been 
established for a length discrepancy of the right leg.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability and that, 
therefore, the provisions of 
§ 5107(b) are not applicable.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The veteran is service connected for traumatic arthritis of 
the right knee.  Traumatic arthritis is rated based on 
limitation of motion of the joint affected as arthritis, 
degenerative.  See 38 C.F.R. § 5010 (2006).  However, the 
August 1992 rating decision that awarded the veteran the 10 
percent disability rating for his right knee disability shows 
that the rating was assigned for removal of semilunar 
cartilage under Diagnostic Code 5259.

A 10 percent rating is the highest schedular rating available 
under Diagnostic Code 5259.  The veteran is therefore 
receiving the maximum schedular rating under that code.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A review of the record shows that a November 2003 MRI showed 
degenerative changes of the right knee.  X-rays taken in 
February 2006 revealed a slightly decreased medial space of 
the joint as well as some early sclerosis of the medial 
compartment.  However, the report of a June 2006 VA 
examination noted that x-rays, taken in conjunction with the 
examination, showed maintenance of the joint space and no 
evidence of degenerative changes.  The examining physician 
also noted that a February 2004 right knee arthroscopy had 
shown no evidence of arthritic changes of the femur or tibial 
plateau of the right knee.  Resolving reasonable doubt in 
favor of the veteran, the Board finds there is sufficient 
evidence to support the conclusion that the veteran suffers 
from degenerative joint disease of the right knee.

Nevertheless, the limitation of motion caused by the 
veteran's right knee is not so significant as to warrant a 
higher (20 percent) disability rating.  At his most recent 
June 2006 VA examination, range of motion of the right knee 
was from zero to 110 degrees.  The examiner stated that the 
limitation experienced by the veteran was due pain.  Range of 
motion was not limited by weakness, fatigability, 
incoordination, or lack of endurance with repetitive motion 
or flare up.  When he was examined in February 2006, range of 
motion was from zero to 85 degrees.  Range of motion was 
again noted to be limited by pain without evidence of 
weakness, fatigability, incoordination, or dysfunction with 
repetitive motion.  The report of a July 2003 VA examination 
indicated the range of motion of the veteran's right was from 
zero to 120 degrees.  The examination report did not address 
functional impairment.  However, the examiner did note that 
the veteran's complaints of pain was inappropriate to the 
clinical findings.  Range of motion of the right knee was 
recorded as being from zero to 40 during a January 2002 VA 
examination.  While he was noted to demonstrate pain, 
fatigue, incoordination, and weakness with range of motion, 
the examiner did not quantify any additional loss.

In view of the foregoing evidence, to include a review of VA 
treatment records, the Board finds that the veteran is not 
entitled to a 20 percent disability rating under Diagnostic 
Code 5260 since leg flexion has not been shown to be limited 
to 30 degrees or less.  Similarly, the veteran is not 
entitled to a higher (20 percent) evaluation under Diagnostic 
Code 5261 since leg extension has not been shown to be 
limited to 15 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261.

Recognition is given to the fact that range of motion of the 
right knee was recorded being from zero to 30 in a January 
2004 VA treatment note.  However, the above referenced July 
2003 and February 2006 VA examinations reports, which pre and 
post-date the treatment note, show significantly better range 
of motion.  The findings of this January 2004 note therefore 
appear to be an anomaly.  Moreover, as discussed above, the 
most probative evidence in this case is that which is most 
current.  The VA examination reports from February and June 
2006 carry greater weight in considering the veteran's right 
knee disability rating and, in that respect, document a 
significantly better overall disability picture.

The Board also notes that the veteran has reported pain on 
use and lack of endurance of his right knee, and that that 
pain results in increased functional impairment of the knee.  
These complaints have been duly considered as a basis for an 
increased evaluation.  Both the February and June 2006 VA 
examinations took the veteran's complaints of pain into 
account when assessing his range of motion.   The examiners 
specifically indicated range of motion was not limited by 
weakness, fatigability, incoordination, or lack of endurance 
with repetitive motion or flare up.  In other words, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a rating higher than 10 percent for the 
veteran's right knee disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension was full on the 
veteran's most recent examination.  A separate compensable 
evaluation for loss of extension, which necessitates 
extension limited to 10 degrees, is not warranted.  To assign 
two, separate compensable ratings for each knee solely based 
on painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).

The reports of the VA examinations conducted in February and 
June 2006 and July 2003 indicated that there was no 
instability of the right knee.  The VA outpatient treatment 
records are similarly negative in this respect.  The January 
2002 VA examination did make note to laxity of the right 
knee.  However, as noted above, this examination report 
contains "old" findings and is incongruous with the 
totality of the record.  Thus, while there is evidence of 
arthritis by x-ray and limitation of motion of the right 
knee, there is no evidence to support the assignment of a 
compensable disability rating under Diagnostic Code 5257, 
which requires, at a minimum, evidence of slight subluxation 
or lateral instability.  The assignment of separate 
compensable evaluations in accordance with VAOPGCPREC 23-97 
is therefore not for application.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for status post right knee injury with 
arthritis is not warranted.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for status post right knee injury with arthritis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


